Citation Nr: 0306378	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  96-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling. 

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a back disorder and fracture of the ribs will be 
addressed in a later decision.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1954.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  
 
The Board is undertaking additional development on the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fracture of the ribs and a back disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Pulmonary function testing conducted in September 1998 
revealed, post bronchodilation therapy, forced vital capacity 
(FVC) at 78 percent of its predicted value and FVC over 
forced expiratory volume at one second over forced vital 
capacity (FEV-1/FVC) at 102 percent of its predicted value; 
in 2001, FVC was 122 percent of predicted and FEV1/FVC was 
102 percent of predicted, both prior to bronchodilation or 
optimum therapy. 

3.  Disability due to bronchial asthma is not manifested by 
severe disability such as frequent attacks of asthma or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication such that more than light 
manual labor is precluded.

4.  Bronchial asthma is not shown to result in FEV-1 findings 
in the range from 40 to 55 percent or FEV-1/FVC findings in 
the range of 40 to 55 percent of their respected predicted 
values; bronchial asthma does not require monthly visits to a 
physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  

5.  There are no extraordinary factors associated with the 
service-connected bronchial asthma productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§§ 3.102, 3.321, Part 4, 4.97, Diagnostic 
Code (DC) 6602 effective prior to and after October 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in November 
1995, statement of the case dated in April 1996 and 
supplemental statements of the case dated in March 2001, 
February 2002, and April 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include reports from VA pulmonary function testing in 
September 1998 and June 2001 and VA respiratory examinations 
conducted in October 1998 and June 2001, has been obtained by 
the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board notes 
that a March 2001 letter notified the veteran of the type of 
evidence necessary to substantiate the claim.  This letter 
also essentially informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to supply sufficient information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of this claim, there was a change in the 
regulations utilized in the rating of respiratory disorders, 
effective from October 7, 1996.  In cases such as this, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the criteria in effect prior to October 7, 1996, mild 
bronchial asthma, with paroxysms of asthmatic-type breathing 
(high-pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks warranted a 10 percent rating.  When moderate, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks, a rating of 30 percent was for application.  When 
severe, with frequent attacks of asthma (one or more attacks 
weekly), and marked dyspnea on exertion between attacks with 
only temporary relief by medication and more than light 
manual labor precluded, a rating of 60 percent was warranted.  
38 C.F.R. § 4.97, DC 6602, in effect prior to October 7, 
1996, (hereinafter "old" criteria). 

Effective October 7, 1996, the criteria governing the rating 
of respiratory disorders provide for a 10 percent rating when 
there is FEV-1 of 71 to 80 percent of predicted or FEV-1/FVC 
of 71 to 80 percent or; intermittent inhalational or oral 
bronchodilator therapy is indicated.  A 30 percent evaluation 
is warranted if the FEV-1 is 56 to 70 percent of the value 
predicted; if the FEV-1/FVC ratio is 56 to 70 percent; if the 
disorder requires daily inhalational or oral bronchodilator 
therapy; or if the disorder requires inhalational anti-
inflammatory medication.  A 60 percent evaluation is 
warranted if the FEV-1 is 40 to 55 percent of the value 
predicted; if the FEV-1/FVC ratio is 40 to 55 percent; if the 
disorder requires monthly visits to a physician for required 
care of exacerbations; or if the disorder requires 
intermittent (at least three per year) courses of systemic 
corticosteroids.  38 C.F.R. § 4.97, DC 6602, in effect 
beginning October 7, 1996, (hereinafter "new" criteria). 

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  Service connection for bronchial 
asthma was granted by an April 1973 rating decision.  A 
noncompensable rating was assigned.  The rating was increased 
to 30 percent by a December 1973 rating decision, and this 
rating has been continued until the present time.  

The most probative evidence to consider is contained in 
reports from VA pulmonary function testing in September 1998 
and June 2001 and VA respiratory examinations conducted in 
October 1998 and June 2001.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In pertinent part, the September 1998 VA 
pulmonary function testing revealed FVC to be, post 
bronchodilation, 78 percent of its predicted value.  The 
FEV1/FVC was, post broncodilation, 113 percent of its 
predicted value.  The June 2001 pulmonary function testing 
showed improvement, with FVC at 122 percent of its predicted 
value and FEV1/FVC at 102 percent of its predicted value.  
Moreover, the 2001 test results were reported as before 
bronchodilation, which one would expect would be lower than 
results post bronchodilation, or after optimum therapy.

With regard to the findings from the most recent VA 
respiratory examinations, the veteran at the time of the 
October 1998 examination referred to having episodes of 
bronchial asthma twice each month.  He referred to recent 
treatment for this condition, to include the prescription of 
Triamcinolone, Proventil and Prednisone.  The attacks were 
described as severe and worsening.  The veteran referred to 
having a productive cough with yellow sputum and dyspnea on 
walking of 10 to 15 steps.  No hemoptysis or anorexia was 
reported.  The physical examination of the chest was normal 
to palpation and percussion and the chest expansion was 
symmetrical.  The lungs exhibited bilateral and expiratory 
wheezes in all lung fields with decreased breath sounds.  
There was no evidence of cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension.  There was also no 
kyphoscoliosis or pectus excavatum.  It was indicated 
following the examination that the veteran required 
evaluation in the emergency room due to acute bronchospasm.  

At the June 2001 VA respiratory examination, the veteran 
referenced "several" emergency room visits for exacerbation 
of asthma, with treatment to include intravenous fluids and 
respiratory therapy.  He again stated that the episodes of 
asthmatic bronchitis were worsening and increasing in 
frequency.  The physical findings from the examination were 
essentially unchanged from 1998, and a chest X-ray was 
interpreted as demonstrating no acute cardiopulmonary 
abnormalities.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that entitlement to a rating in 
excess of 30 percent is not warranted with applicant of 
either the "old" or "new" criteria.  In making this 
determination, the Board has considered the contentions 
submitted by and on behalf of the veteran. However, the most 
pertinent evidence to consider is the most recent VA clinical 
evidence of record summarized above.  See Francisco, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   

First with respect to the old criteria, the above findings 
clearly do not suggest the presence of "severe" disability 
so that more than light manual labor is precluded due to 
frequent attacks of asthma or marked dyspnea on exertion 
between attacks that are only temporarily relieved by 
medication.  As support for this assertion, attention is 
drawn to the objective findings to include no evidence of 
pain on palpation or percussion to the chest, symmetrical 
chest expansion, and no kyphoscoliosis, pectus excavatum, cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  In addition, the recent chest X-ray showed no 
acute abnormalities, and the pulmonary function testing 
studies did not include results that would be consistent with 
"severe" disability.    

As for the new criteria, the pulmonary function findings 
above show significantly better respiratory capacity than is 
required for a 60 percent rating under these criteria.  
Significant improvement was also demonstrated upon the 
pulmonary function testing in June 2001.  While some 
outpatient treatment is demonstrated, the evidence also does 
not show that bronchial asthma requires monthly visits to a 
physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  The 
record clearly does document some respiratory distress, and 
accompanying functional impairment.  Such disability, 
however, is adequately reflected by the 30 percent rating 
currently assigned.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bronchial asthma is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied. 



		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

